On Respondent’s Motion for Rehearing
DEW, Special Commissioner.
By his motion for rehearing or in the alternative to transfer this cause to the Supreme Court of Missouri, respondent asserts that the opinion recognizes Section 165.583 to be a statute having general application to the remedy here sought, namely, the removal from office of the Commissioner of School Buildings of St. Louis, Missouri; that it recognizes Section 165.600 to have special application to such officer including his removal for cause; and that to hold such conflict of jurisdiction insufficient to exclude the matter of his removal from the terms of Section 165.583 is contrary to controlling authorities cited.
It is true that the opinion recognizes Section 165.600 to have special application to the office of the Commissioner of School Buildings, but that section was by no means intended to preempt the field of supervision over the conduct of such public school official affecting the public interests. *907The removal of Such commissioner by the Board of Education under Section 165.600, although “for cause,” is limited to cases in which removal is favored by the votes of at least eight members of the entire Board. The removal of such officer by the Circuit Court provided by Section 165.583 is permissible only upon proof or conviction of gross misconduct or disqualification for his office and only upon the petition of a member of the Board or an officer thereof or by a group of ten citizens or householders, notwithstanding the fact that eight or more of the members of the Board have not voted for the removal.
It is made plain in the opinion that the remedy for removal provided for under Section 165.600 is a remedy conferred only upon the Board, subject to the supporting votes of at least eight of its members. The remedy provided by Section 165.583 is a remedy vested solely in the particular individuals named and upon the grounds specified. The remedy for removal under Section 165.583 standing alone would extend to cases, such as the case at bar, in which the Board has no authority to remove, for want of the necessary votes, of at least eight of its members favoring removal.
The point is again overlooked by respondent that while Section 165.600 is a special statute in that it pertains solely to the office of the Commissioner of School Buildings, the removal provisions therein are not made exclusive, either literally or impliedly. If that statute prescribed the procedure and the penalty in cases where the Commissioner hired employees with full knowledge that their services were not required, necessary or justified for the proper performance of the duties of his office, the jurisdiction of the Board for removal would be exclusive under such special provisions, and the situation would be the same as in the case of Eagleton v. Murphy, 348 Mo. 949, 156 S.W.2d 683, 138 A.L.R. 749, relied on by the respondent. But there is nothing appearing in Section 165.600 to exclude the remedy for removal plainly provided for in Section 165.583. Moore v. Illinois Central R. Co., 312 U.S. 630, 61 S.Ct. 754, 85 L.Ed. 1089; United States v. Fritz Properties, D.C., 89 F.Supp. 772.
Respondent urges that the opinion is incorrect in failing to recognize the “exhaustion of administrative remedy” rule in this case, and cites the case of State ex rel. Scott v. Scearce, Mo.App., 303 S.W.2d 175, decided by this court. He overlooks the-principle of law reiterated in that case that, such doctrine does not apply when the statutes, to be construed in pari materia as-here, expressly provide for redress in court.. It presupposes a complete absence of judicial power to deal with the matter because of a legislative grant of exclusive primary jurisdiction to an administrative agency. 73 C.J.S. Public Administrative Bodies and Procedure § 40, p. 349 et seq.
Section 165.600, under which respondent claims the Board had the sole and exclusive authority to determine his removal, is, like Section 165.583, only a part of the Act of the Legislature in 1897 and was passed at the same time. In the Scearce case, supra, the court quoted with approval from the case of Clark v. State Personnel Board, 611 Cal.App.2d 800, 144 P.2d 84, 86, as follows: “When, as here, the act provides for a rehearing and makes no provision for specific redress in the courts, the rule of the exhaustion of administrative remedies supplies such omission by requiring a rehearing as a condition precedent to an appeal to the courts.”
Respondent further complains that the opinion in effect rules that the remedy of removal by the Board is inadequate because its members might not do their duty as enjoined upon them by statute. Cases are-cited which hold that it must be presumed! that public officials will efficiently perform their duties. The opinion nowhere holds-that Section 165.600 requires the members-of the Board, in order to perform their duties, to vote in favor of removal of an officer charged with gross misconduct or disqualification for office, nor to vote in the *908negative, since the manner of their voting is plainly left discretionary by the statute. The Legislature, however, saw fit to make provision, as a part of the same measure, for a trial of the matter in court on such grounds, at the instance and upon the petition of the individuals prescribed.
The motion of the respondent for a rehearing, or in the alternative to transfer to the Supreme Court, is overruled.
PER CURIAM.
The foregoing opinion of DEW, Special Commissioner, is adopted as the opinion of the court.
Accordingly, respondent’s motion for a rehearing, or in the alternative to transfer to the Supreme Court, is overruled.
RUDDY, P. J., and MATTHES and ANDERSON, JJ., concur.